MONCURB), J.,
dissented.
The decree in the first and second causes was as follows:
The court is of opinion that there is error in the said decree of the 23d of October 1849, in _ failing to express and declare that the dissolution of the injunction awarded in the cause first named, by the Circuit court of Fayette county, on the 2d day of April 1836, should be without damages; and also in this, that said decree awards to the said McClung his costs expended in that cause; this court being of opinion that as the complainants had just right to go into the Court of chancery to stay the enforcement of the judgment recovered in the Circuit court of Fayette county until the difficulties touching the title to the land purchased of George Hughart by the said Young should be removed, and those difficulties having only been removed after they had commenced their suit and obtained their injunction, the dissolution of the same should have been without damages; and that for the same reason, they would have been entitled to recover their costs in that suit, except that in the opinion of this court, a new original suit was unnecessary for the purpose of obtaining an injunction to the Fayette '^judgment, there being already at that time a cause pending in the Circuit court of Greenbrier, instituted by the said Young, setting up the same equities alleged in the Fayette bill, and involving the whole controversy concerning said land, and in which an injunction to the Fayette judgment might have been obtained until the settlement of the controversy, upon proper application by petition, supplemental bill, or otherwise; but though not entitled to recover costs in the Fayette case, yet that the costs of the defendants, or either of them, should not have been decreed against them. And the court is of opinion that there is no other error in the said decree of the 23d day of October 1849.
And the court is further of opinion, that the decree of the 3d of April 1848, having been in fact reversed and annulled by the order and decree of the same court (the Circuit court of Fayette county), pronounced on the 3d of April 1849, upon a petition of review previously filed and allowed, there remains in said decree of the 3d of April 1848 nothing for this court to review.
Therefore, it is adjudged, ordered and decreed, that the said decree of the 23d of October 1849, so far as it relates to the cause first named (that removed from the Circuit court of Fayette to the said Circuit court of Greenbrier), be reversed and annulled, and that the appellee William McClung do pay to the appellants their costs by them, in the prosecution of their appeal aforesaid, in this court expended. And this court, proceeding to pronounce such decree as the said Circuit court ought to have rendered, touching and concerning the said cause first named, it is adjudged, ordered and decreed, that the said injunction, awarded therein on the 2d day of April 1836, be and the same is hereby dissolved, but without damages, *174and that the bill in said cause be dismissed, but without costs’ to either’ *party. ’ And it is further adjudged, ordered and decreed, that said decree of the 23d of October 1849 be in all other respects affirmed.
And it is further adjudged, ordered and decreed, that as to the said decree of the 3d of April 1848 the said appeal be dismissed.
Which is ordered to be certified to the said Circuit court of Greenbrier county.